 

Exhibit 99.1

 

THE BOARD OF DIRECTORS

 

OF

 

Daulton Capital Corp

 
 

 

 

The following is a true copy of the resolution duly adopted by the Board of
Directors of this Corporation at a special meeting, notice to this meeting
having been waived, held on August 28th, 2012;

 

The Board of Directors which was present for this meeting & took active part
therein was:

 

Arun Pudur

Arun Ramachandran

Brian Smith 

 

WHEREAS there has been presented to and considered by this meeting a Motion to
formally RESIGN my position as DIRECTOR of the company,


 

 

NOW THEREFORE BE IT RESOLVED that the corporation having considered this matter,
has opened the floor to all those who voice a preference in the issue, has
decided unanimously and RESOLVED that: I do hereby formally RESIGN as Director
of the company, and do hereby, by affixing, my signature hereto, officially as
my last corporate act of Director, DO HEREBY RESIGN.

 

The Director of the corporation, by affixing his signature hereto, does hereby
formally resign, and shall allow the new Board to choose its Directors at a time
and place of its choosing.

 

 

/s/ Arun Pudur



Arun Pudur, Director

 

 

 

 

 

THE BOARD OF DIRECTORS

 

OF

 

Daulton Capital Corp

 
 



 

The following is a true copy of the resolution duly adopted by the Board of
Directors of this Corporation at a special meeting, notice to this meeting
having been waived, held on August 28th, 2012;

 

The Board of Directors which was present for this meeting & took active part
therein was:

 

Arun Ramachandran

Arun Pudur

Brian Smith

 

WHEREAS there has been presented to and considered by this meeting a Motion to
formally RESIGN my position as DIRECTOR of the company,

 


 

NOW THEREFORE BE IT RESOLVED that the corporation having considered this matter,
has opened the floor to all those who voice a preference in the issue, has
decided unanimously and RESOLVED that: I do hereby formally RESIGN as Director
of the company, and do hereby, by affixing, my signature hereto, officially as
my last corporate act of Director, DO HEREBY RESIGN.

 

The Director of the corporation, by affixing his signature hereto, does hereby
formally resign, and shall allow the new Board to choose its Directors at a time
and place of its choosing.

 

 

 

/s/ Arun Ramachandran



Arun Ramachandran, Director

 

 

 

 

 